Citation Nr: 1605171	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for liver cancer and liver transplant.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for liver cancer and liver transplant.

5.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 22, 2010 to April 28, 2014.

6.  Entitlement to an evaluation in excess of 70 percent for PTSD since April 28, 2014.
7.  Entitlement an effective date earlier than April 28, 2014 for the grant of total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1969.  The Veteran died in January 2015.  The appellant is his surviving spouse who has been substituted to pursue this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted a request for substitution, and the RO subsequently approved her application for substitution. With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.

In his June 2014 VA Form 9 Substantive Appeal, the Veteran requested to appear at a hearing before a member of the Board.  In July 2015, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to an evaluation in excess of 50 percent for PTSD from July 22, 2010 to April 28, 2014 and in excess of 70 percent for PTSD since April 28, 2014, and entitlement to an effective date earlier than April 28, 2014 for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for Hepatitis C was denied by unappealed rating action of January 2006.  Evidence submitted since that decision is not cumulative or redundant.

2.  Service connection for liver cancer and liver transplant was denied by unappealed rating action of January 2006.  Evidence submitted since that decision is not cumulative or redundant.

3.  Hepatitis C is as likely as not attributable to service.  

4.  Liver cancer and liver transplant is as likely as not attributable to Hepatitis C. 



CONCLUSIONS OF LAW

1.  Evidence submitted since that final January 2006 rating decision denying service connection for Hepatitis C, liver cancer and a liver transplant is new and material and those claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015)

2.  With resolution of reasonable doubt in the Veteran's favor, Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

3.  With resolution of reasonable doubt in the Veteran's favor, liver cancer and liver transplant is proximately due to or the result of a service connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for Hepatitis C, liver cancer, and a liver transplant was denied by rating action of January 2006.  The Veteran was notified and did not timely appeal.  That action is therefore final.  Evidence received in association with the  application to reopen the claim, including a December 2008 letter from Dr. W., is new and material evidence and those claims are reopened and considered on the merits below.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2009 and August 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claims.

ANALYSIS 

The appellant appeals the denial of service connection for Hepatitis C and liver cancer.  As explained below, the Board finds in favor of the claims.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as malignant tumors, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In various statements, the Veteran has argued that when he was in service he was inoculated with a number of air gun injections.  The Veteran has stated that 
"there was blood dripping down everyone's arm" including his arm after they received each shot.  He also claims that he was sometimes assigned detail which required collecting and burning human waste from the outhouses and that this duty was performed without any protective gear.  According to the Veteran, he was found to have abnormal liver enzymes as early as 1984 and was diagnosed with hepatitis C in 2002 after multiple lesions were discovered on his liver.

In October 2002, the Veteran reported he had known his liver enzymes were up for a long period of time, starting in the early 1980s.  He gave a history of having a blood transfusion in the 1990s but denied any IV drug use.  

In a December 2008 statement, private physician, Dr. W noted that Veteran recalled multiple injections via a jet injector device while serving.  While the Veteran acknowledged "5-20" uses of inhaled drugs after discharge, he denied intravenous drug abuse and/or any sharing of supplies related to the inhalation use.  Based on the above statements, Dr. W opinion that it is more likely than not that the Veteran acquired the Hepatitis C infection from the jet injectors.  His inhalation use, however, cannot be completely excluded as the source of the infection he stated.   

The November 2009 VA examiner noted that the Veteran's possible risk factors for the Hepatitis C transmission were intranasal cocaine use and receiving multiple vaccine inoculations via an air gun injector while in the service.  The VA examiner opined that there is at least as likely as not, a 50/50 probability, that the Veteran's Hepatitis C infection was caused by or a result of his previous intranasal cocaine use.  The immunization inoculations using the air gun injector received while in the service, he opined was less likely as not, less than 50/50 probability was a cause of this Veteran's Hepatitis C infection.  He could not, however, say with certainty which of the above two risk factors was the definite the cause of the Veteran's Hepatitis C infection without resort to mere speculation.

The March 2010 VA examiner opined that while it is possible that the Hepatitis C virus was transplanted during jet injections, he did not recall receiving any information to validate that assumption.  The only substantiation for this, he stated, 
appears to be that the Veteran has had no additional exposure to blood or blood products to the best of his recollection.  Since the period intervening between the original injections and the diagnosis of Hepatitis C is so long the VA examiner could not establish a connection between them.  He stated that he could not resolve this issue without resort to mere speculation.

Based on the evidentiary record, the Board finds that the evidence is in equipoise as to whether the Veteran was exposed to Hepatitis C in service.  While the record indicates that the Veteran has several potential sources of Hepatitis C infection which are not service related, the Veteran has reported that he was exposed to air gun injections and blood products in service, which have been accepted as potential sources of Hepatitis C infection.  

The statements from the medical professionals indicate that with the Veteran's particular medical history, it is not possible to parse out with any certainty the relative likelihood that any potential source of Hepatitis C infection was the viable source of the current Hepatitis C.  In light of the fact that a significant in-service risk factor has been identified by competent health care providers, the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore is in order for Hepatitis C.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds in favor of the claim for entitlement to service connection for liver cancer and liver transplant.  To that end, the November 2009 VA examiner noted that the Veteran's Hepatitis C is a known risk factor for developing hepatocellular carcinoma several years after the initial infection of Hepatitis C.  He, therefore, opined that his hepatocellular carcinoma is most likely related or a result of his Hepatitis C infection.  The VA examiner has linked the Veteran's liver cancer to the now service connected Hepatitis C, and provided a well-reasoned rationale for that opinion.  There is no evidence to the contrary.  Hence, resolving reasonable doubt in the Veteran's favor the claim is granted.


ORDER

Entitlement to service connection for Hepatitis C is granted. 

Entitlement to service connection for liver cancer and liver transplant is granted. 


REMAND

The appellant appeals the denial of entitlement to an evaluation in excess of 50 percent for PTSD from July 22, 2010 to April 28, 2014 and in excess of 70 percent for PTSD since April 28, 2014, and entitlement to an effective date earlier than April 28, 2014 for the grant of TDIU.  In the midst of this appeal, the appellant has raised a claim of clear and unmistakable evidence (CUE) in the June 29, 2009 rating decision that granted service connection for PTSD.  The appellant claims that on January 2, 1986 a claim for depression was submitted to the RO but the claim was never adjudicated and remains open.  The RO has yet to address the Veteran's claim and therefore a remand is warranted to allow them to do so.  

In light of the above, the issues of entitlement to an evaluation in excess of 50 percent for PTSD from July 22, 2010 to April 28, 2014 and in excess of 70 percent for PTSD since April 28, 2014, and entitlement to an effective date earlier than April 28, 2014 for the grant of TDIU must be remanded as they are inextricably intertwined with the CUE claims as these issues concern an earlier effective date for the grant of PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1. The RO should determine whether the June 29, 2009 rating decision which granted service connection for PTSD contains CUE.  Thereafter, the appellant and her representative should be provided with written notice of the determination and they must be provided with notice of the appellant's right of appeal.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the intertwined issue of entitlement to an evaluation in excess of 50 percent for PTSD from July 22, 2010 to April 28, 2014 and in excess of 70 percent for PTSD since April 28, 2014.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 69 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


